Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 06/15/2022.  Claims 1,2,4-11 and 13-15 of which claims 1 and 10 are independent, were pending in this application and have been considered below.
(i) Claims 1 and 10 are amended
(ii) Claims 3 and 12 are cancelled.
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 06/15/2022, with respect to the rejection of claims 1,2, 4, 7-11, 14 and 15 under 35 U.S.C. 103 as being unpatentable over Huawei Technologies (WO2017202313) (see IDS) in view of Smith Edward (US 20040009754) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.

Allowable Subject Matter
4.         Claims 1, 2 ,4-11 and 13-15 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1 and 10, the prior art of record, specifically Huawei Technologies (WO2017202313) (see IDS) teaches in figs 1, 3 and 4 an electronic device ([0012], RF communication device)/method for controlling (see fig.5) comprising: at least one antenna (301, aperture tunable antenna, [0020], one or more antennas 201)); an antenna tuning circuit (see block 310, tuning components, [0020], a single antenna with multiple apertures); and a processor ([0021], a processor circuit 306) configured to: receive a signal (see RF Front end 320, , [0021], - - - and receiving RF signals) from each of a plurality of external devices according to a first antenna configuration using the at least one antenna( see [0017], The UE may include physical layer (PHY) circuitry 203 for transmitting and receiving radio frequency electrical signals to and from one or more nodes of a radio access network using one or more antennas 201) .The UE may also include processing circuitry 206 and memory 208 arranged to UE to perform configure the various elements of the operations
described herein. The memory 208 may be used to store information for configuring
the processing circuitry 206 to perform the operations. Also see [0036], a processor may recurrently initiate the measurement of antenna impedance according to a specified schedule. In some embodiments, the measurement of antenna impedance may be initiated when a parameter of the RF communication network changes.
identify a received power strength for the received signals (see [0038], transmit power is less than a specified threshold power- - -);  identify a ratio of a signal with a maximum bandwidth to the signals received from the plurality of external devices when the identified received power strength is a threshold strength or more (see [0050], the processor circuit configured to determine the antenna impedance measurement using a difference in phase between the forward signal and the reverse signal, and a ratio including the magnitudes of the forward signal and the reverse signals, see fig. 5, step 520, PTx> pthresh); and change the first antenna configuration to a second antenna configuration using the antenna tuning circuit at least partially based on the identified ratio ([0051], - - -recurrently initiate the measurement of antenna impedance according to a specified schedule, and change the antenna aperture tuning state according to the determined antenna impedance). See also table 1 and [0029]-[0030] describing tuning state and the determined antenna impedance to the desired tuning state.

Smith Edward (US 20040009754) teaches an impedance transformation circuit is provided for use with a transmitter, a receiver, and an antenna. The transmitter may provide transmission signals for transmission by the antenna. The antenna may provide received signals having an associated signal parameter to the receiver. The impedance transformation circuit includes an impedance adjusting circuit and a controller. The impedance adjusting circuit is connected between the antenna, the receiver, and the transmitter. In [0027], For example, when the reflected power in the transmission path does not satisfy (e.g., is greater than) (interpreted by examiner as pre-designated) a predetermine threshold value the controller 40 may reduce, or substantially eliminate, an impedance difference in the transmission path to reduce any reflected power. Likewise, when the reflected power in the reception path does not satisfy (e.g., is greater than) a predetermine threshold value the controller 40 may reduce, or substantially eliminate, an impedance difference in the reception path to reduce any reflected power. The controller 40 may, alternatively, respond to the comparison of the reflected power values, or ratio of forward and reverse power values, to a predetermined threshold by providing a weighted balance of the amount of reflected power in the paths. In this manner, the controller 40 may improve reception power transfer efficiency when the transmission power transfer efficiency satisfies a threshold value (i.e., is acceptable) or may improve transmission power transfer efficiency when the reception power transfer satisfies a threshold value (i.e., is acceptable).
However, none of the prior arts cited alone or in combination provides the motivation to teach wherein the second antenna configuration is configured so that a power loss of the signal with the maximum bandwidth according to the second antenna configuration is smaller than a power loss of the signal having the maximum bandwidth according to the first antenna configuration as recited in claims 1 and 10.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        July 12, 2022